U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
CPD/CCBCPB
NUMBER:
5111.04, CN-1
DATE:
May 23, 2017

Institution Hearing Program

/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
This Change Notice (CN) implements changes to Program Statement (PS) 5111.04, Institution
Hearing Program, dated July 3, 2006. It provides guidance and direction relating to Case
Management Activity (CMA) assignments, and processing/transferring foreign-born non-U.S.
citizens (aliens) from the custody of the Federal Bureau of Prisons (Bureau) to Immigration and
Customs Enforcement (ICE). It also removes outdated procedures and terminology, and includes
updated procedures and processes. Deleted text is marked with a strikeout. Inserted text is marked
in green.
1. PURPOSE AND SCOPE
To outline procedures for managing and designating foreign-born non-U.S. citizens (aliens) who
are serving Federal sentences and who are eligible to participate in the Institution Hearing
Program (IHP).
The IHP is a coordinated effort by between the Federal Bureau of Prisons (Bureau), the
Immigration and Customs Enforcement (ICE), and the Executive Office for Immigration Review
(EOIR), to provide deportation, exclusion, or removal proceedings to sentenced aliens.
This PS provides the procedures to ensure the maximum number of eligible inmates in Bureau
custody participate in the IHP while serving their sentences. This process allows ICE to effect
deportation removal immediately upon completion of an inmate’s sentence.

2. SUMMARY OF CHANGES
■ SENTRY Case Management Activity (CMA) assignments of “IHP DKT” and “IHP CMP WD”
are eliminated.
■ New assignments of “IHP CMPWDE” and “IHP CMPWDI” have been added.
■ The CMA assignment “IHP PEND” will be applied to any inmate who requires an IHP hearing,
but is not initially designated to a hearing site.
■ IHP PEND and IHP PART will also be used for those cases where an inmate received an order
of deportation during a previous sentence but the order needs to be reinstated by ICE. The
CMA denoting “will deport” remains in place until updated with a completed reinstatement.
■ Attachment A has been updated to include new release sites.
■ Procedures for assigning inmates to hearing or release beds have been clarified, and the
importance of reviewing CMA assignments on re-committed inmates is stressed.
■ Length of sentence and time until projected release date are reduced for transfer referrals.
■ The former Immigration and Naturalization Service (INS) is now referred to as Immigration
and Customs Enforcement (ICE).
■ All references to stipulated deportation procedures have been removed.
■ All references to IHP unit assignments have been removed.
■ FCC Oakdale is now an Enhanced IHP site and all references to its exception to the Enhanced
IHP have been removed.
■ The following Case Management Activity (CMA) assignments have been deactivated: NO
IHP; IHP CMPWDE; IHP CMPWDI; IHP CMP NP.
■ New CMA assignments of IHP COMPLT, IHP NO HRG, and IHP INTRVW have been added.
■ All references to release sites have been removed.
■ Attachment A has been updated to include CMA assignment guidance and processes.
3. PROGRAM OBJECTIVES. The expected results of this program are:
a. Inmates will be made available to ICE and EOIR for IHP processing prior to sentence
expiration.
b. Eligible inmates will be identified and transferred to institutions designated as IHP sites.
c. Inmates participating in the IHP will be tracked with the current CMA assignment entered in
SENTRY to ensure expeditious processing.
d. Initial designation coordination will be made between the Designation and Sentence
Computation Center (DSCC), Immigration and Customs Enforcement (ICE), and the
Correctional Programs Branch (CPB) to identify aliens.

P5111.04, CN-1 5/23/2017

2

4. DIRECTIVES AFFECTED
a. Directives Rescinded
PS 5111.01

Institution Hearing Program (IHP) (4/25/97)

b. Directives Referenced
PS 5100.078 Security Designation and Custody Classification Manual (10/4/99) Inmate Security
Designation and Custody Classification (9/12/06)
PS 5180.045 Central Inmate Monitoring Manual (8/16/96) Central Inmate Monitoring System
(12/31/07)
PS 5300.202 Volunteers and Citizen Participation Programs (6/1/99) Volunteer Services
(11/7/16)
PS 5800.1315, CN-1 Inmate Systems Management Manual (6/28/02) Correctional Systems
Manual (9/23/16)
PS 7740.012 Private Sector Secure Correctional Facilities, Oversight of (6/13/00) Oversight of
Private Secure Correctional Facilities (11/21/14)
PS 8120.023 Work Programs for Inmates, FPI (7/19/99) Work Programs for Inmates – FPI
(2/23/17)
5. STANDARDS REFERENCED. None.
6. BACKGROUND. The Enhanced IHP was implemented on April 25, 1997, as a cooperative
effort of the Bureau, Immigration and Naturalization Service, the former INS and now ICE, and
EOIR to meet the Attorney General’s mandate to ensure deportation proceedings begin as
expeditiously as possible after the date of conviction, and the proceedings are completed prior to
the expiration of the alien’s sentence .
This reduces the federal government’s detention costs and enables the Bureau to manage its
population better.
7 6. DEFINITIONS
(a) IHP Hearing Site. A Bureau or contract facility where ICE and EOIR conduct investigations
and/or hearings. At some hearing sites, the hearing room is outside the institution’s secure
perimeter. A list of IHP Hearing Sites is published on the Correctional Programs Sallyport Page.
(b) IHP Release Site. A Bureau or contract facility designated for inmates who are ordered
deported and ordinarily where they remain until expiration of sentence.
P5111.04, CN-1 5/23/2017

3

(c b) Administrative Deportation/Removal Order. A final deportation order, An order of
deportation/removal issued either by an ICE official or an EOIR immigration judge,. which does
not require a hearing before an EOIR judge. An alien with an administrative order does not
require designation to an IHP facility.
A hearing site will be designated for the following inmates who are eligible for Administrative
deportation but have not received an actual deportation order:
■ Convicted of an aggravated felony, and
■ Not lawful permanent residents, and
■ Not eligible for any relief from deportation.
(d c) Judicial Deportation/Removal Order. A deportation An order of deportation/removal issued
by a U.S. District Court judge U.S. Immigration Judge or U.S. District Judge as part of the alien’s
sentence. Judicial deportation is issued only if requested by the U.S. Attorney, with the Director,
Immigration and Customs Enforcement’s concurrence, and only if the Court chooses to exercise
this jurisdiction. An alien with a judicial order does not require designation to an IHP facility.
If a Judicial Deportation is ordered, but the deportation order is not provided with other designation
materials, a hearing site must be designated for the inmate. This information should be noted and
the SENTRY/security/designation data screen, but Bureau staff need not attempt to obtain a
deportation order.
A condition of supervision requiring the offender to report to ICE for voluntary deportation does
not constitute a judicial deportation order.
(e) Reinstatement of Prior Deportation Order. An alien who has been deported, but re-enters the
United States may have the prior order reinstated. However, unless the actual reinstated order is
provided at the time of initial designation this information should be noted on the PPG0, and the
inmate must be designated to a hearing site for processing by ICE.
(f) Medically unassigned. An inmate who, because of medical restrictions, cannot be assigned to
any work program.
(g) Contract Detention Center. A facility the Bureau contracts with to house criminal aliens. The
facility may be contracted through an intergovernmental agreement (IGA) or a contract awarded
through the competitive procurement process.

P5111.04, CN-1 5/23/2017

4

(h) Detention Center Monitor. Bureau staff assigned to a contract detention center who manage
Bureau interests, including the IHP, and who also monitor contract performance.
8 7. RESPONSIBILITIES
(a) Community Corrections and Detention Services Branch Correctional Programs Branch.
The Community Corrections and Detention Services Branch, CCD Correctional Programs Branch
(CPB) oversees the IHP and acts as the primary liaison with ICE and EOIR headquarters. CCD
CPB staff are available to participate in staff assistance visits and/or program reviews.
(b) Designators. Designators monitor population reports and designate/re-designate hearing and
release sites for inmates.
Bed space allocated for the IHP must be used for appropriate inmates.
Hearing and release site facilities which are operated as IGAs will have inmates designated as
directed by the region with that facility’s oversight responsibility.
(c) Regional Office and Staff. Regional Office staff monitor the implementation of and
adherence to IHP procedures during staff assistance visits.
(d) Case Management Coordinators (CMCs). CMCs ordinarily serve as the local liaison
between the Bureau, ICE, and EOIR, unless the Warden delegates this responsibility to another
staff member. When delegating this responsibility to other staff members, consideration should be
given to the current workload.
The coordinator shall be responsible for:
■ Coordinate Coordinating the docket schedule to avoid conflicts with other institution events,
e.g., parole hearings, Cuban Review Panel hearings, visiting days;.
■ Ensure Ensuring inmates docketed for hearings are placed on call-out;.
■ Ensure Ensuring referrals are submitted for inmates who require transfer to hearing or release
sites;.
■ Receive Receiving and distribute distributing hearing decisions;.
■ Verifying the accuracy of SENTRY CMA assignments for the IHP;.
■ Provide Providing training in all IHP issues to appropriate staff;.
■ Meeting quarterly with ICE and EOIR representatives at hearing sites; and.
■ Ensuring the number of non-U.S. citizens at their institution is within a manageable level and
reporting concerns to designations staff.

P5111.04, CN-1 5/23/2017

5

(e) Case Managers
■ Load and update the CMA assignments for the IHP;.
■ Determine if transfer to a hearing and/or release site is required, and prepare a request for redesignation. , if needed; mass re-designation forms may be used at hearing and release sites;
■ Review an inmate's custody classification for removal of the Alien Public Safety Factor and
possible custody reduction following a decision not to deport;.
■ Follow appropriate Central Inmate Monitoring (CIM) procedures when inmates are escorted to
a hearing room at an adjacent institution.
(f) Inmate Systems Management (ISM) Correctional Systems (CS): ISM staff at Hearing
Sites:
■ Notify ICE upon an alien’s arrival;.
■ Make appropriate documents available for ICE to copy from the Judgment and Commitment
(J&C) File; and.
■ Process inmates into ICE custody for hearings at adjacent institutions.
(g) Hearing Sites. Each hearing site will develop procedures to provide training to ICE and EOIR
on-site staff consistent with the that provided to volunteers. Refer to the Program Statement on
Volunteers and Citizen Participation Programs Volunteer Services.
(h) Community Corrections Managers (CCMs) Designations and Sentence Computation
Center (DSCC). Ensure any available information regarding Administrative or Judicial
Deportation/Removal Orders is noted on the Inmate Load and Security Designation form (PPG0)
at initial designation.
Detention Center Monitors will ensure the Case Management and ISM responsibilities are
completed for inmates housed at Contract Detention Centers.
9 8. INITIAL DESIGNATION PROCEDURES. New commitments without deportation
orders will be designated in accordance with the procedures below.
Using the information supplied by ICE regarding a determination of eligibility for the IHP, inmates
will be designated to an appropriate facility in support of that determination. Comments regarding
IHP status shall be made by DSCC staff in the “Designator Remarks” section of the PPG0. For
information regarding CMA assignments based on Designator remarks, refer to Attachment A.

P5111.04, CN-1 5/23/2017

6

(a) Inmates Serving Sentences of 60 Months or Less. A hearing site will be designated for these
inmates as bedspace availability permits. If a hearing site is not designated, the reasons will be
documented on the Inmate Load and Security Designation form; PPG0 (e.g., NEEDS IHP, NO
BEDSPACE AVAILABLE AT IHP SITE).
(b) Inmates Serving Sentences of More than 60 Months. Ordinarily, an institution will be
designated according to standard procedures. A re-designation request should be initiated within
48-60 months of the Projected Release Date. However, if it appears that jail credit will result in a
release date within 48-60 months, a hearing site should be designated for the inmate.
Normally, an inmate for whom a hearing site was not designated will have a re-designation request
initiated when the inmate is within 48–60 months of release. This should be documented on the
e.g., NEEDS IHP, SUBMIT TRF REQUEST WHEN 48 - 60 MOS. REMAIN TO SERVE.
10 9. RE-DESIGNATION PROCEDURES. Inmates not having a hearing site designated.
Normally, a referral for transfer to a hearing site will be submitted when an inmate has between
48–60 months remaining to serve. If the Designator is still unable to re-designate a hearing site for
the inmate, justification will be entered on the CMC Clearance and Separatee Data form (PP10)
and retained in the Inmate Central File.
ICE will process inmates who were not re-designated to a hearing site at sentence expiration.
11 10. HEARING/RELEASE SITE PROCEDURES
(a) Hearing Dockets. EOIR will provide a copy of the calendar docket to the CMC, or designated
staff member, approximately one week prior to the hearings. ICE and EOIR will coordinate and
complete the deportation or exclusion hearings. A copy of the calendar docket will be obtained by
the CMC from either ICE or EOIR at intervals sufficient to provide for the inmate’s attendance in
court.
(b) Hearing Room. The Warden will make available a suitable room for EOIR judge(s) or video
teleconference equipment to conduct hearings. If new construction is needed, the Warden will
contact the CCD Administrator, who will coordinate with ICE Headquarters to cover the
construction costs.
(c b) Public Hearings Representatives. IHP hearings are considered public. An inmate’s family
members, friends, the media, and the public are eligible to attend. A representative is eligible to
attend an IHP hearing.

P5111.04, CN-1 5/23/2017

7

If an inmate wishes to have a representatives attend his/ or her hearing, he/she must give at least
one week’s advance notice to unit staff.
Local procedures will be established with EOIR when visitors are planning to attend a hearing.
While Wardens at hearing sites are to work closely with ICE and EOIR to allow public access to
the hearings, the The Warden will make the final decision regarding entrance of visitors. Refer to
the Program Statement Visiting Regulations for additional information.
(d c) Hearing Decisions. When the hearing is concluded, ICE or EOIR staff will provide a copy
of the hearing decision to institution staff and to the inmate. If a copy is not provided when the
hearing concludes, one should be requested from the local ICE liaison. If EOIR issues a delayed
decision, a copy of the order will be mailed to institution staff and the inmate, with a copy placed
in the Inmate Central file.
(e d) Transfers to and from Hearing or Release Sites.
(1) Inmates Not Ordered Deported/Removed. If deportation is not ordered, ICE will remove its
detainer and provide written documentation to institution staff, which will be retained When
removal is not ordered at the conclusion of the administrative proceeding, a written copy of the
final order should be placed in the J&C and Inmate Central Files. The lifting of an ICE detainer
requires a written notification provided by ICE.
(a) 12 18 Months or Less Until Expiration of Sentence Projected Release Date.
Inmates will normally remain at the hearing site for release processing (e.g., to CCC a Residential
Reentry Center [RRC]) and be assigned to general population.
(b) More than 12 18 Months Until Expiration of Sentence Projected Release Date.
Inmates will be transferred to general population at the hearing site or be referred for redesignation to any appropriate institution commensurate with security and programming needs.
(2) Inmates Ordered Deported/Removed. If removal is ordered, coordinate with ICE regarding
the placement of an ICE detainer and obtaining a copy of the removal order for placement in the
inmates J&C and Inmate Central Files. Release beds at hearing sites will be used primarily for
inmates with 12 months or less until expiration of sentence. Ordinarily, once moved to a release
site, an inmate will remain there until his or her sentence expires.
As more release beds become available, hearing site institutions may refer inmates with less than
12 months remaining to release-only sites to prevent delaying the hearing process. Considerations
should include the proximity of release sites and availability of transportation to release sites.

P5111.04, CN-1 5/23/2017

8

(a) 12 18 Months or Less Until Expiration of Sentence Projected Release Date.
Inmates should be moved to a release bed remain at the hearing site, where they will normally
remain for release processing.
(b) More than 12 18 Months Until Expiration of Sentence Projected Release Date.
Inmates should be referred for re-designation to a release site, normally an IHP facility with release
beds only commensurate with their security and programming needs.
(3) Management Concerns. A transfer referral to any appropriate institution may be submitted
for justifiable reasons, such as CIM, concerns and disciplinary, or medical problems concerns. If
the inmate is unable to return to an IHP site prior to expiration of sentence, ICE will assume
custody at expiration of sentence.
(4) Medical Concerns. Inmates requiring medical and/or psychiatric care shall be submitted for
designation or re-designation under normal procedures. The referral to the medical designator will
indicate the inmate’s IHP status, e.g., NEEDS IHP HEARING; ORDERED DEPORTED - NEEDS
RELEASE SITE; IHP COMPLETE - NOT ORDERED DEPORTED.
Following completion of treatment, placement should be made the inmate should be referred for
placement at a hearing or release site. If a transfer to a medical center is for short-term purposes,
e.g., surgery with return to parent institution, the CMC at the sending institution will advise ICE
that the inmate is expected to return to the parent institution.
(5) Program Participation. Normally, inmates at hearing sites pending a hearing and inmates at
release sites with orders of deportation will not be considered for transfer for program participation
or for nearer release purposes.
(6) Transfer to ICE Custody for the Hearing Process. A Memorandum of Understanding
contains instructions regarding the release of inmates to ICE custody at facilities where the
courtroom is outside the institution’s secure perimeter. Procedures for transferring inmates with
CIM assignments to ICE custody for hearings are contained in the CIM Manual.
12. OTHER CONSIDERATIONS
(a) Detainers. Detainers and/or state sentences (concurrent or consecutive) do not affect IHP
participation.

P5111.04, CN-1 5/23/2017

9

(b) Administrative or Judicial Deportation Orders. An Administrative or Judicial Deportation
can be ordered prior to initial designation or can be given after an institution is designated for an
inmate.
(1) If deportation has been ordered prior to initial designation, ICE will provide a copy of the
deportation order to the USMS, which will be forwarded to the CCM office, along with the request
for designation. It will be noted on the Inmate Load and Security Designation form.
(a) Ordinarily, a release site will be designated for inmates with less than 60 months remaining to
serve.
(b) Ordinarily, any appropriate institution will be designated for inmates with 60 months or more
remaining to serve.
It will be noted on the Inmate Load and Security Designation form (BP-337) that the inmate should
be referred for re-designation to a release site between 48-60 months of release.
(2) If an Administrative or Judicial Deportation is ordered after initial designation for an inmate
not at a hearing site, the inmate will be transferred to a release site.
(a) Ordinarily, a release site will be designated for inmates with less than 60 months remaining to
serve.
(b) Ordinarily, any appropriate institution will be designated for inmates with 60 months or more
remaining to serve. The inmate should then be referred for redesignation to a release site between
48-60 months of release.
(3) The appropriate CMA assignment will be entered once the unit team is made aware of the
deportation order.
(c) Determination of Hearing/Release Site. To expedite ICE deportation, whenever possible, a
site close to the eventual area of deportation should be designated for inmates.
For example, Eastern Canadian and European citizens should be housed in the Northeast Region;
Mexican and Central and South American citizens should be housed in the South Central or
Western Region.
(d) Other. Inmates not falling under the above guidelines will be referred to CCD for further
guidance and direction.

P5111.04, CN-1 5/23/2017

10

1311. COORDINATION WITH ICE
(a) ICE Detainers Interviews. Unit staff will provide notification to the ICE designated Point of
Contact (POC) regarding inmates arriving at the institution with a CMA assignment of “IHP
INTRVW.” This notice shall identify the inmate(s) requiring an interview within 30 days (from
the date of notification) and request a final disposition regarding IHP eligibility be provided. If a
response is not received within 30 days, staff will notify the Administrator, Correctional Programs
Branch, by forwarding an electronic copy of the dated notice referred to ICE. The ICE Officer-inCharge at the local ICE office will coordinate with institution staff to monitor the inmate
population and identify aliens appropriate for the IHP. ICE will lodge a detainer if one has not
previously been lodged.
12.

APPEALS

(a) Appeals. Ordinarily, appeals of deportation/removal decisions do not require in-person
hearings. EOIR provides appeal forms. Inmates at non-hearing sites should be advised to request
appeal forms from:
Inmates appealing a deportation decision may be transferred to a Release Site prior to receiving the
final deportation order or appeal decision. The CMA assignment will be updated.
If the decision is overturned on appeal, the local ICE office will remove the detainer and notify the
institution. The CMA assignment will be updated to reflect the new decision.
EOIR provides appeal forms. Inmates at non-hearing sites should be advised to request appeal
forms from:
Board of Immigration Appeals
Office of the Chief Clerk
PO Box 8530 5107 Leesburg Pike, Suite 2000
Falls Church, VA 22041
If an order is overturned on appeal, coordinate with your designated ICE POC regarding the lifting
of ICE detainers, should any be present. The CMA assignment will be updated to reflect the new
decision.
1413. SENTRY CMA ASSIGNMENTS. The following CMA assignments will be loaded to
track an inmate’s IHP status. Staff involved in IHP proceedings may request access to the ICE
P5111.04, CN-1 5/23/2017

11

Database system (DACS and CIS) through CCD. Case Management Activity (CMA) assignments
have been created/updated to enable staff to more effectively monitor and track an inmate’s IHP
status. CMA assignments must be entered in SENTRY before or upon completion of Initial
Classification. CMA assignments and dates are subject to change, based on direction from CPB
and/or ICE.
ACTIVE CMA ASSIGNMENTS
(a) IHP PART- IHP Participate - Participant. Indicates the inmate is at a hearing site, is
participating in the IHP, and should not be transferred until the hearing is completed. The CMAD
is the date of the inmate’s arrival at the hearing site. Only inmates at hearing sites will have this
assignment. A list of IHP hearing sites is available on the Correctional Programs Sallyport page.
(b) IHP PEND – IHP - Pending Hearing Site. Indicates any inmate who requires an IHP
hearing or deportation decision, but is not at a hearing site. The CMAD is the date of arrival at the
designated institution.
(c) NO IHP HRG – IHP - No Hearing Required. Indicates an inmate does not require an IHP
hearing or placement at an IHP hearing site.
(d) IHP COMPLT – IHP - Hearing Complete. Indicates the IHP hearing has been completed.
(e) IHP INTRVW – IHP - ICE Interview Required. Indicates ICE needs to interview the
inmate for possible placement at an IHP hearing site.
For further information regarding initial CMA assignments and CMA processes, refer to
Attachment A.
DEACTIVATED CMA ASSIGNMENTS
(c a) NO IHP- No IHP. This assignment has been deactivated and is no longer applicable.
Indicates that ICE has reviewed the inmate and has no interest. The CMAD is the date of the
decision order. If loaded, this is the final and only IHP CMA assignment.
(d ) IHP CMP WD- IHP Complete Will Deport. This assignment has been deactivated;
however, it may still exist on older or re-committed cases. Indicates the inmate completed the IHP
process and received a deportation order.

P5111.04, CN-1 5/23/2017

12

(e b) IHP CMPWDE- IHP Complete Will Deport EOIR. This assignment has been deactivated
and is no longer applicable. Indicates a deportation decision resulting from an EOIR hearing. The
CMAD is the date of the decision.
(f c) IHP CMPWDI- IHP Complete Will Deport ICE. This assignment has been deactivated
and is no longer applicable. Indicates ICE issued a deportation decision, such as reinstatement or
an administrative removal order. The CMAD is the decision date.
If a release site was designated for the inmate initially because documentation was available to
indicate an order of deportation exists for the current offense, the CMA of IHP CMPWDI is
entered.
(g d) IHP CMP ND- IHP Complete No Deport. This assignment has been deactivated and is no
longer applicable. Indicates a decision was made not to deport the inmate after a hearing was
completed. The CMAD is the decision date. If loaded, this is the final and only IHP CMA
assignment.
If an appeal decision is subsequently received, the CMA assignment and CMAD will be replaced
as appropriate.
When inmates are recommitted to the Bureau, IHP CMA assignments from the previous
commitment(s) must be reviewed at initial classification. If an inmate has an order of deportation
that was given during service of a previous sentence, the inmate does not have to have another
hearing with EOIR.
However, that order must be reinstated, which requires ICE to conduct an interview with the
inmate. In these cases, the “will deport” CMA and CMAD should remain, but add the CMA of
IHP PEND if at a non-hearing site, or IHP PART if at a hearing site, to indicate the deportation
process needs action, i.e., interview by ICE needed.
Once the order is reinstated, the CMAD should be updated to the date of reinstatement and IHP
PEND or PART should be removed. This will facilitate appropriate identification of inmates not
eligible for UNICOR, as the order of deportation itself remains valid, even though it may need to
be reinstated.
If an inmate is committed to the Bureau and there is written documentation from ICE or EOIR that
an inmate has been issued a deportation, exclusion, or removal order, the unit team is to add the
appropriate CMA of IHP CMPWDE or IHP CMPWDI with the appropriate CMAD. If the order
needs reinstated, then the appropriate PEND or PART should be added.

P5111.04, CN-1 5/23/2017

13

If no order of deportation can be confirmed, ICE must initiate an investigation. CMA assignments
of IHP PART or IHP PEND are to be entered until this investigation has been completed.
(15)14. ASSISTANCE. Any questions regarding these matters should be directed to the
Community Corrections and Detention Services Branch Correctional Programs Branch at (202)
307-0556 (202) 307-0222.

/s/
Harley G. Lappin
Director

P5111.04, CN-1 5/23/2017

14

IHP SITES
The following institutions are designated as Hearing and Release Sites.
Institution
LSCI Allenwood
FCI Allenwood
USP Allenwood

Hearing Site
Yes
Yes
Yes

Release Site
Yes
Yes
Yes

FCI Bastrop
FCI Big Spring
Big Spring Correctional Center

No
Yes
Yes

Yes
Yes
Yes

California City Correctional Facility
FMC Carswell (female)
Cibola County Correctional Facility

No
No
No

Yes
Yes
Yes

FCI Danbury (female)
FCI Dublin (female)
Giles W. Dalby Correctional Facility
(Garza)

Yes
Yes

Yes
Yes

No

Yes

Eden Detention Center
Eloy Detention Center

Yes
Yes

Yes
Yes

FCI Forrest City
FCI Ft. Dix

No
No

Yes
Yes

FCI La Tuna
FCI Lompoc
USP Lompoc

Yes
Yes
Yes

Yes
Yes
Yes

McRae Correctional Institution
FCI Miami

No
No

Yes
Yes

FCI Oakdale

Yes

Yes

FCI Phoenix

No

Yes

Reeves County Detention Center

Yes

Yes

P5111.04, CN-1 5/23/2017

15

FCI Safford
FCI Seagoville

No
No

Yes
Yes

Taft Correctional Institution
FCI Texarkana
FCI Three Rivers
FCI Tucson

No
No
No
No

Yes
Yes
Yes
Yes

P5111.04, CN-1 5/23/2017

16

Attachment A. CMA Assignments based on Designator Remarks on the PPG0
DSCC Remarks (PPG0)

CMA Assignment

“Per ICE, does not require hearing site”

NO IHP HRG

“Per ICE, US Citizen”

No CMA Assignment required

“Per ICE, requires interview with local field office”

IHP INTRVW

“Per ICE, requires hearing site”

IHP PEND (if not at hearing site)
IHP PART (if at hearing site)

CMA Assignment Processes

IHP PEND

IHP PART

IHP PART

IHP
COMPLT

IHP
INTRVW

IHP PEND

NO IHP
HRG

NO IHP
HRG

IHP PART
IHP
COMPLT
IHP
COMPLT

P5111.04, CN-1 5/23/2017

17

